      Case 4:20-cv-00043-BRW Document 1 Filed 01/10/20 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT
                                                                              EA.¥~~l~mi.A.
                        EASTERN DISTRICT OF ARKANSAS                                JAN 10 2020
                              CENTRAL DIVISION


MONIQUE BOWERS


vs.                                  No. 4:20-cv-    JI 3 - YJRW
NORTH LITTLE ROCK SCHOOL DISTRICT                                            DEFENDANT

                                ORIGINAL COMPLAINT


       COMES NOW Plaintiff Monique Bowers ("Plaintiff'), by and through her

attorneys Tess Bradford and Josh Sanford of the Sanford Law Firm, PLLC, and

for her Original Complaint ("Complaint") against Defendant North Little Rock

School District ("Defendant"), she does hereby state and allege as follows:

                      I.        PRELIMINARY STATEMENTS

       1.       Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201,   et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code
Ann. § 11-4-201,       et seq. ("AMWA"), for declaratory judgment, monetary
damages, liquidated damages, prejudgment interest, costs and a reasonable

attorney's fee as a result of Defendant's failure to pay Plaintiff overtime wages as

required by the FLSA and AMWA.

                      II.        JURISDICTION AND VENUE

       2.    The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.
                                                        This case assigned to District Judge   WI ISon--
                                                        and to Magistrate Judge .....R..,..a._14--
                                                                                              _ _ _ _ _ __
                                         Page 1 of8                                  /j'
                      Monique Bowers v. North Little Rock School District
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                       Original Complaint
    Case 4:20-cv-00043-BRW Document 1 Filed 01/10/20 Page 2 of 8



      3.      Plaintiffs claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint. Therefore, this Court has supplemental jurisdiction over Plaintiffs

AMWA claims pursuant to 28 U.S.C. § 1367(a).

      4.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Arkansas has personal jurisdiction over

Defendant, and Defendant therefore "resides" in Arkansas.

       5.     Plaintiff was employed by Defendant as a custodian, working in the

Central Division of the Eastern District of Arkansas.

       6.     The acts alleged in this Complaint had their principal effect within

the Central Division of the Eastern District of Arkansas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                             Ill.       THE PARTIES

       7.     Plaintiff is an individual and a resident and domiciliary of Arkansas.

       8.     Defendant is a public school district created pursuant to state

statute and deriving its powers therefrom.

       9.     Defendant's registered agent for service is Superintendent Bobby

Acklin, located at 2700 North Poplar Street, North Little Rock, Arkansas 72114.

       10.    Defendant is an "employer" within the meaning set forth in the

FLSA, and was, at all times relevant hereto, Plaintiffs employer.

       11.    Defendant manages and controls the operation of Indian Hills

Elementary School and dictates the employment policies of Indian Hills




                                        Page 2 of8
                    Monique Bowers v. North Little Rock School District
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Original Complaint
     Case 4:20-cv-00043-BRW Document 1 Filed 01/10/20 Page 3 of 8



Elementary School, including but not limited to the decision to not pay Plaintiff a

proper overtime wage.

       12.     At all times relevant hereto, Defendant had the power to hire and

fire employees, supervised and set wages and wage policies for employees.

       13.     During the relevant time, Defendant had at least two (2) employees

who engaged in interstate commerce or in the production of goods for interstate

commerce, or who handled, sold, or otherwise worked on goods or materials that

had been moved in or produced for interstate commerce.

       14.     Defendant's annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

       15.     Defendant employed more than four employees within the State of

Arkansas during each of the four years preceding the filing of this Complaint.

                       IV.         FACTUAL ALLEGATIONS

       16.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       17.     Plaintiff has worked as an hourly-paid employee for Defendant from

2016 to February of 2019.

       18.     At all relevant times herein, Defendant directly hired Plaintiff to work

in its school, paid her wages and benefits, controlled her work schedules, duties,

protocols, applications, assignments and employment conditions, and kept at

least some records regarding her employment.

                                          Page 3 of8
                      Monique Bowers v. North Little Rock School District
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint
     Case 4:20-cv-00043-BRW Document 1 Filed 01/10/20 Page 4 of 8



        19.   At all relevant times, Plaintiff has been classified as non-exempt

from the overtime provisions of the FLSA.

        20.   During the relevant time, Plaintiff worked as a custodian for

Defendant at Indian Hills Elementary School.

        21.   As a custodian, Plaintiff was a classic "blue collar" worker under the

FLSA.

        22.   Plaintiff regularly worked more than forty hours in a workweek.

        23.   Plaintiff recorded and submitted hours that she worked each pay

period as required by Defendant, but Defendant never or almost never paid

Plaintiff for more than forty hours each week.

        24.   In most weeks, Plaintiff worked at least four hours of overtime for

which she was not compensated.

        25.   Defendants knew or should have known that Plaintiff worked over

forty hours in most weeks, but willfully failed or refused to pay her for all hours

worked.

                     V.         FIRST CAUSE OF ACTION
                              (Violation of the FLSA)

        26.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

        27.   Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

        28.   At all times relevant to this Complaint, Defendant has been

Plaintiff's "employer" within the meaning of the FLSA, 29 U.S.C. § 203.


                                        Page4of8
                    Monique Bowers v. North Little Rock School District
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Original Complaint
     Case 4:20-cv-00043-BRW Document 1 Filed 01/10/20 Page 5 of 8



       29.     At all times relevant to this Complaint, Defendant has acted, and

continues to act, as an enterprise engaged in commerce within the meaning of

the FLSA, 29 U.S.C. § 203.

       30.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) in a week, unless an employee meets certain exemption

requirements of 29 U.S.C. § 213 and all accompanying Department of Labor

regulations.

       31.     Defendant classified Plaintiff as non-exempt from the requirements

of the FLSA.

       32.     Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendant failed to pay Plaintiff an overtime rate of one and one-half times

her regular rate of pay for all hours worked over forty (40) in each week.

       33.     Defendant's failure to pay Plaintiff overtime wages was willful.

       34.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

                    VI.        SECOND CAUSE OF ACTION
                              (Violation of the AMWA)

       35.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.


                                         Page 5of8
                     Monique Bowers v. North Little Rock School District
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                     Original Complaint
    Case 4:20-cv-00043-BRW Document 1 Filed 01/10/20 Page 6 of 8



       36.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the AMWA, Ark. Code Ann.§ 11-4-201, et seq.

       37.    At all times relevant to this Complaint, Defendant was Plaintiffs

"employer" within the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       38.    Arkansas Code Annotated§§ 11-4-210 and 211 require employers

to pay all employees a minimum wage for all hours worked up to forty (40) in one

week and to pay one and one-half times regular wages for all hours worked over

forty (40) in a week, unless an employee meets the exemption requirements of

29 U.S.C. § 213 and accompanying Department of Labor regulations.

       39.    Defendant classified Plaintiff as non-exempt from the requirements

oftheAMWA.

       40.    Despite the entitlement of Plaintiff to overtime payments under the

AMWA, Defendant failed to pay Plaintiff an overtime rate of one and one-half

times her regular rate of pay for all hours worked over forty (40) in each week.

       41.    Defendant's failure to pay Plaintiff overtime wages was willful.

       42.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the 3 years prior

to the filing of this Complaint pursuant to Ark. Code Ann.§ 11-4-218.

                       VII.         PRAYER FOR RELIEF

       WHEREFORE,          premises       considered,      Plaintiff       Monique   Bowers

respectfully requests this Court grant the following relief:

       (a)    Summon Defendant to appear and answer herein;

                                         Page6of8
                     Monique Bowers v. North Little Rock School District
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                     Original Complaint
     Case 4:20-cv-00043-BRW Document 1 Filed 01/10/20 Page 7 of 8



       (b)      Enter declaratory judgment that the practices complained of herein

are unlawful under Federal and Arkansas law;

       (c)      Enter an Order for complete and accurate accounting of all the

compensation to which Plaintiff is entitled;

       (d)      Award Plaintiff compensatory damages in an amount equal to the

unpaid back wages at the applicable minimum wage for a period of three (3)

years prior to this lawsuit through the date of trial;

       (e)      Award a judgment for liquidated damages pursuant to the Fair

Labor Standards Act, 29 US.C. § 201,           et seq., and attendant regulations at 29
C.F.R. § 516    et seq., in an amount equal to all unpaid compensation owed to
Plaintiff during the applicable statutory period;

       (f)      Award a judgment for liquidated damages pursuant to the Arkansas

Minimum Wage Act, Ark. Code Ann. § 11-4-201,                     et seq. and the relating
regulations;

       (g)      An award to Plaintiff of all recoverable costs, expenses, and

attorneys' fees incurred in prosecuting this action, together with all applicable

interest; and

       (h)      All such other and further relief to which this Court may find Plaintiff

entitled.




                                          Page 7 of8
                      Monique Bowers v. North Little Rock School District
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint
•   \   I   •
                Case 4:20-cv-00043-BRW Document 1 Filed 01/10/20 Page 8 of 8



                                                             Respectfully submitted,

                                                             PLAINTIFF MONIQUE BOWERS

                                                             SANFORD LAW FIRM, PLLC
                                                             ONE FINANCIAL CENTER
                                                             650 SOUTH SHACKLEFORD, SUITE 411
                                                             LITTLE ROCK, ARKANSAS 72211
                                                             TELEPHONE: (501) 221-0088
                                                             FACSIMILE: (888) 787-2040


                                                         =r~ TessBradfurd
                                                             Ark.BarNo.2017156
                                                             tess@sanfordlawfirm.com
                                                                             ,,,/



                                                             josh@sanfordlawfirm.com




                                                Page8 of8
                            Monique Bowers v. North Little Rock School District
                                 U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                            Original Complaint
